PEE CHEIAM.
Petitioner seeks to refer to the people a measure *554which, among other things, allows counties to levy a $10 annual vehicle registration tax (House Bill 1979).
Petitioner challenges the ballot title prepared by the Attorney General which reads as follows:
“ENABLING COUNTY-CITY VEHICLE REGISTRATION TAX
“Allows counties to levy $10 annual vehicle registration tax for highway and park purposes. Exempts certain trailers, campers, mobüe homes and other vehicles. The county and cities in county would share revenues equally. The county may instead levy a tax of $5 solely for its own purposes or if required by cities, must levy a $5 tax for distribution to cities in county.”
We are of the opinion that the foregoing ballot title conforms to the requirements under ORS 254.070 and is neither “insufficient” or “unfair” so as to render it subject to attack under ORS 254.077.
The ballot title is therefore approved.
Tongue, J., concurs in the result.